Dismissed and Memorandum Opinion filed September 17, 2009.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-09-00314-CV
___________________
 
MICHAEL FRED GUETERSLOH, JR., Appellant
 
V.
 
JAMES CRAIG GUETERSLOH, Appellee

 

 
On Appeal from the 151st District Court
Harris County, Texas

Trial Court Cause No. 2005-27354
 

 
 
MEMORANDUM OPINION
This
is an attempted appeal from a judgment signed November 13, 2008.  A partial
summary judgment was signed September 5, 2008, and a motion for new trial was
filed October 1, 2008.  On November 13, 2008, the trial court signed an order
of dismissal and severance, making the September 5, 2008 judgment final and
appealable.  Appellant did not file his notice of appeal until April 7, 2009.
When
appellant has filed a timely motion for new trial, the notice of appeal must be
filed within ninety days after the date the judgment is signed.  See Tex.
R. App. P. 26.1(a). Appellant’s notice of appeal was not filed timely. A motion
for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617–18
(Tex. 1997) (construing the predecessor to rule 26).  Appellant’s notice of
appeal was not filed within the fifteen-day period provided by rule 26.3.
On
August 25, 2009, appellee filed a motion to dismiss for want of jurisdiction
because appellant’s notice of appeal was untimely.  Appellee further requested
sanctions against appellant for filing a frivolous appeal.  See Tex. R.
App. P. 45.  Appellee’s motion to dismiss for want of jurisdiction is granted;
his motion for sanctions is denied.
Accordingly,
the appeal is dismissed for want of jurisdiction.
                                                                                    PER
CURIAM
 
 
 
Panel
consists of Justices Yates, Frost, and Brown.